Citation Nr: 0402308	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-09 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to enrollment in, and access to, Department of 
Veterans Affairs (VA) medical care benefits.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The veteran had active service from November 1961 to November 
1963.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee.   

FINDINGS OF FACT

1.  The facts of this case are not in dispute, and resolution 
is dependant on application of the law rather than on 
weighing of the evidence.  

2.  The veteran applied for enrollment to the VA medical care 
system on February 4, 2003, and he is a nonservice-connected 
veteran with no other special eligibility attributes that 
might qualify him for an improved priority group enrollment.  
He declined to provide financial information.  


CONCLUSIONS OF LAW

1.  The VAMC appropriately placed the veteran in Priority 
Group 8 for determining entitlement to enrollment in, and 
access to, VA medical care benefits.  38 U.S.C.A. §§ 1705, 
1706 (West 2002); 38 C.F.R. § 17.36 (2003).

2.  The criteria for enrollment in, and access to, VA medical 
care benefits are not met.  38 U.S.C.A. §§ 1705, 1706 (West 
2002); 38 C.F.R. § 17.36 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist in the development of 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001).  The intended effect of the new regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. The appellant was provided adequate 
notice as to the evidence needed to substantiate his claim.  
Discussions in the decision letter of February 2003 and the 
statement of the case (SOC) issued later that month informed 
him of the information and evidence needed to substantiate 
his claim and what evidence was of record, and complied with 
the VA's notification requirements.  The SOC included a 
description of the issue on appeal, a summary of the 
adjudicative actions, a summary of the evidence, and an 
explanation of the reasons why the claim was denied.    

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The appellant declined the opportunity to have a 
hearing.  For the reasons stated above, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the appellant's 
claim for entitlement to VA benefits.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  The Board further notes that the essential 
facts of this case are not in dispute, and the resolution 
depends on the application of the law rather than on weighing 
of the evidence.  Under such circumstances, any failure to 
meet the VCAA duty to assist and notify is harmless error.  
See Valiao v. Principi, 17 Vet. App 229 (2003).  Further 
development and further expending of the VA's resources is 
not warranted.

II.  Factual Background

The veteran contends that the VAMC was wrong in denying him 
enrollment in, and access to, VA medical care benefits.  He 
asserts that upon entrance into the military, the United 
States Government entered into a sworn and formal legal 
agreement whereby if he served in the military honorably the 
government would provide benefits to him, including medical 
care beginning at age 65.  

The facts of this case are not in dispute.  The veteran had 
active service from November 29, 1961, to November 27, 1963.  
The character of his service was honorable.  He has not 
established service connection for any disability.  He was 
not a prisoner of war and was not awarded a Purple Heart.  He 
has not alleged that he has any condition related to exposure 
to a toxic substance or ionizing radiation, or a disorder 
associated with service in the Southwest Asia theatre of 
operations.  He has not alleged that he has a permanent 
severely disabling injury or condition that compromises his 
ability to carry out the activities of daily living and 
requires the use of personal or mechanical assistance to 
leave home or bed or requires constant supervision to avoid 
physical harm.  The veteran does not dispute that his annual 
income is above the "low income" threshold.  

The veteran applied for VA medical care in February 2003.  
The VAMC determined that he was not eligible for VA medical 
care because he was in Priority Group 8.  The VAMC noted that 
the Secretary had determined that enrollment of Priority 
Group 8 veterans had been suspended for those who applied for 
care on or after January 17, 2003.  

III.  Applicable Law and Regulations

Enrollment and provision of hospital and outpatient care to 
veterans is governed by 38 C.F.R. § 17.36 which provides as 
follows:

(a) Enrollment requirement for veterans. (1) Except as 
otherwise provided in §  17.37, a veteran must be enrolled 
in the VA healthcare system as a condition for receiving the 
'medical benefits package' set forth in §  17.38. 
Note to paragraph (a)(1): A veteran may apply to be enrolled 
at any time. (See §  17.36(d)(1).) 
(2) Except as provided in paragraph (a)(3) of this section, 
a veteran enrolled under this section and who, if required 
by law to do so, has agreed to make any applicable co-
payment is eligible for VA hospital and outpatient care as 
provided in the "medical benefits package" set forth in 
§  17.38. 
Note to paragraph (a)(2): A veteran's enrollment status will 
be recognized throughout the United States. 
(3) A veteran enrolled based on having a disorder associated 
with exposure to a toxic substance or radiation, for a 
disorder associated with service in the Southwest Asia 
theater of operations during the Gulf War, or any illness 
associated with service in combat in a war after the Gulf 
War or during a period of hostility after November 11, 1998, 
as provided in 38 U.S.C. 1710(e), is eligible for VA care 
provided in the "medical benefits package" set forth in 
§  17.38 for the disorder. 
(b) Categories of veterans eligible to be enrolled. The 
Secretary will determine which categories of veterans are 
eligible to be enrolled based on the following order of 
priority: 
(1) Veterans with a singular or combined rating of 50 
percent or greater based on one or more service-connected 
disabilities or unemployability. 
(2) Veterans with a singular or combined rating of 30 
percent or 40 percent based on one or more service-connected 
disabilities. 
(3) Veterans who are former prisoners of war; veterans 
awarded the Purple Heart; veterans with a singular or 
combined rating of 10 percent or 20 percent based on one or 
more service-connected disabilities; veterans who were 
discharged or released from active military service for a 
disability incurred or aggravated in the line of duty; 
veterans who receive disability compensation under 38 U.S.C. 
1151; veterans whose entitlement to disability compensation 
is suspended pursuant to 38 U.S.C. 1151, but only to the 
extent that such veterans' continuing eligibility for that 
care is provided for in the judgment or settlement described 
in 38 U.S.C. 1151; veterans whose entitlement to disability 
compensation is suspended because of the receipt of military 
retired pay; and veterans receiving compensation at the 10 
percent rating level based on multiple noncompensable 
service-connected disabilities that clearly interfere with 
normal employability. 
(4) Veterans who receive increased pension based on their 
need for regular aid and attendance or by reason of being 
permanently housebound and other veterans who are determined 
to be catastrophically disabled by the Chief of Staff (or 
equivalent clinical official) at the VA facility where they 
were examined. 
(5) Veterans not covered by paragraphs (b)(1) through (b)(4) 
of this section who are determined to be unable to defray 
the expenses of necessary care under 38 U.S.C. 1722(a). 
(6) Veterans of the Mexican border period or of World War I; 
veterans solely seeking care for a disorder associated with 
exposure to a toxic substance or radiation, for a disorder 
associated with service in the Southwest Asia theater of 
operations during the Gulf War, or for any illness 
associated with service in combat in a war after the Gulf 
War or during a period of hostility after November 11, 1998, 
as provided and limited in 38 U.S.C. 1710(e); and veterans 
with 0 percent service-connected disabilities who are 
nevertheless compensated, including veterans receiving 
compensation for inactive tuberculosis. 
(7) Veterans who agree to pay to the United States the 
applicable co-payment determined under 38 U.S.C. 1710(f) and 
1710(g) if their income for the previous year constitutes 
"low income" under the geographical income limits 
established by the U.S. Department of Housing and Urban 
Development for the fiscal year that ended on September 30 
of the previous calendar year. For purposes of this 
paragraph, VA will determine the income of veterans (to 
include the income of their spouses and dependents) using 
the rules in §§  3.271, 3.272, 3.273, and 3.276. After 
determining the veterans' income and the number of persons 
in the veterans' family (including only the spouse and 
dependent children), VA will compare their income with the 
current applicable "low-income" income limit for the public 
housing and section 8 programs in their area that the U.S. 
Department of Housing and Urban Development publishes 
pursuant to 42 U.S.C. 1437a(b)(2). If the veteran's income 
is below the applicable "low-income" income limits for the 
area in which the veteran resides, the veteran will be 
considered to have "low income" for purposes of this 
paragraph. To avoid a hardship to a veteran, VA may use the 
projected income for the current year of the veteran, 
spouse, and dependent children if the projected income is 
below the "low income" income limit referenced above. This 
category is further prioritized into the following 
subcategories: 
(i) Noncompensable zero percent service-connected veterans 
who are in an enrolled status on a specified date announced 
in a Federal Register document promulgated under paragraph 
(c) of this section and who subsequently do not request 
disenrollment; 
(ii) Nonservice-connected veterans who are in an enrolled 
status on a specified date announced in a Federal Register 
document promulgated under paragraph (c) of this section and 
who subsequently do not request disenrollment; 
(iii) Noncompensable zero percent service-connected veterans 
not included in paragraph (b)(7)(i) of this section; and 
(iv) Nonservice-connected veterans not included in paragraph 
(b)(7)(ii) of this section. 
(8) Veterans not included in priority category 4 or 7, who 
are eligible for care only if they agree to pay to the 
United States the applicable co-payment determined under 38 
U.S.C. 1710(f) and 1710(g). This category is further 
prioritized into the following subcategories: 
(i) Noncompensable zero percent service-connected veterans 
who are in an enrolled status on a specified date announced 
in a Federal Register document promulgated under paragraph 
(c) of this section and who subsequently do not request 
disenrollment; 
(ii) Nonservice-connected veterans who are in an enrolled 
status on a specified date announced in a Federal Register 
document promulgated under paragraph (c) of this section and 
who subsequently do not request disenrollment; 
(iii) Noncompensable zero percent service-connected veterans 
not included in paragraph (b)(8)(i) of this section; and 
(iv) Nonservice-connected veterans not included in paragraph 
(b)(8)(ii) of this section. 
(c) Federal Register notification of eligible enrollees. (1) 
It is anticipated that on or before August 1 of each year 
the Secretary will announce in paragraph (c)(2) of this 
section which categories of veterans are eligible to be 
enrolled. As necessary, the Secretary at any time may revise 
this determination by further amending paragraph (c)(2) of 
this section. The preamble to a Federal Register document 
announcing which priority categories are eligible to be 
enrolled must specify the projected number of fiscal year 
applicants for enrollment in each priority category, 
projected healthcare utilization and expenditures for 
veterans in each priority category, appropriated funds and 
other revenue projected to be available for fiscal year 
enrollees, and results -- projected total expenditures for 
enrollees by priority category. The determination should 
include consideration of relevant internal and external 
factors, e.g., economic changes, changes in medical 
practices, and waiting times to obtain an appointment for 
care. Consistent with these criteria, the Secretary will 
determine which categories of veterans are eligible to be 
enrolled based on the order of priority specified in 
paragraph (b) of this section. 
(2) Unless changed by a rulemaking document in accordance 
with paragraph (c)(1) of this section, VA will enroll all 
priority categories of veterans set forth in §  17.36(b) 
beginning January 17, 2003 except that those veterans in 
priority category 8 who were not in an enrolled status on 
January 17, 2003 or who requested disenrollment after that 
date, are not eligible to be enrolled. 
(d) Enrollment and disenrollment process -- (1) Application 
for enrollment. A veteran may apply to be enrolled in the VA 
healthcare system at any time. A veteran who wishes to be 
enrolled must apply by submitting a VA Form 10-10EZ to a VA 
medical facility. Veterans applying based on inclusion in 
priority categories 1, 2, 3, 6, and 8 do not need to 
complete section II, but must complete the rest of the form. 
Veterans applying based on inclusion in priority category 4 
because of their need for regular aid and attendance or by 
being permanently housebound need not complete section II, 
but must complete the rest of the form. Veterans applying 
based on inclusion in priority category 4 because they are 
catastrophically disabled need not complete section II, but 
must complete the rest of the form, if: they agree to pay to 
the United States the applicable co-payment determined under 
38 U.S.C. 1710(f) and 1710(g); they are a veteran of the 
Mexican border period or of World War I or a veteran with a 
0 percent service-connected disability who is nevertheless 
compensated; their catastrophic disability is a disorder 
associated with exposure to a toxic substance or radiation, 
or with service in the Southwest Asia theater of operations 
during the Gulf War as provided in 38 U.S.C. 1710(e); or 
their catastrophic disability is an illness associated with 
service in combat in a war after the Gulf War or during a 
period of hostility after November 11, 1998, as provided in 
38 U.S.C. 1710(e). All other veterans applying based on 
inclusion in priority category 4 because they are 
catastrophically disabled must complete the entire form. 
Veterans applying based on inclusion in priority category 5 
must complete the entire form. Veterans applying based on 
inclusion in priority category 7 must complete the entire 
form except for section IIE. VA form 10-10EZ is set forth in 
paragraph (f) of this section and is available from VA 
medical facilities. 
(2) Action on application. Upon receipt of a completed VA 
Form 10-10EZ, a VA network or facility director, or the 
Deputy Under Secretary for Health for Operations and 
Management or Chief, Health Administration Service or 
equivalent official at a VA medical facility, or Director, 
Health Eligibility Center, will accept a veteran as an 
enrollee upon determining that the veteran is in a priority 
category eligible to be enrolled as set forth in 
§  17.36(c)(2). Upon determining that a veteran is not in a 
priority category eligible to be enrolled, the VA network or 
facility director, or the Deputy Under Secretary for Health 
for Operations and Management or Chief, Health 
Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
will inform the applicant that the applicant is ineligible 
to be enrolled. 
(3) Placement in enrollment categories. (i) Veterans will be 
placed in priority categories whether or not veterans in 
that category are eligible to be enrolled. 
(ii) A veteran will be placed in the highest priority 
category or categories for which the veteran qualifies. 
(iii) A veteran may be placed in only one priority category, 
except that a veteran placed in priority category 6 based on 
a specified disorder or illness will also be placed in 
priority category 7 or priority category 8, as applicable, 
if the veteran has previously agreed to pay the applicable 
co-payment, for all matters not covered by priority category 
6. 
(iv) A veteran who had been enrolled based on inclusion in 
priority category 5 and became no longer eligible for 
inclusion in priority category 5 due to failure to submit to 
VA a current VA Form 10-10EZ will be changed automatically 
to enrollment based on inclusion in priority category 6 or 8 
(or more than one of these categories if the previous 
principle applies), as applicable, and be considered 
continuously enrolled. To meet the criteria for priority 
category 5, a veteran must be eligible for priority category 
5 based on the information submitted to VA in a current VA 
Form 10-10EZ. To be current, after VA has sent a form 10-
10EZ to the veteran at the veteran's last known address, the 
veteran must return the completed form (including signature) 
to the address on the return envelope within 60 days from 
the date VA sent the form to the veteran. 
(v) Veterans will be disenrolled, and reenrolled, in the 
order of the priority categories listed with veterans in 
priority category 1 being the last to be disenrolled and the 
first to be reenrolled. Similarly, within priority 
categories 7 and 8, veterans will be disenrolled, and 
reenrolled, in the order of the priority subcategories 
listed with veterans in subcategory (i) being the last to be 
disenrolled and first to be reenrolled. 
(4) Automatic enrollment. Notwithstanding other provisions 
of this section, veterans who were notified by VA letter 
that they were enrolled in the VA healthcare system under 
the trial VA enrollment program prior to October 1, 1998, 
automatically will be enrolled in the VA healthcare system 
under this section if determined by a VA network or facility 
director, or the Deputy Under Secretary for Health for 
Operations and Management or Chief, Health Administration 
Service or equivalent official at a VA medical facility, or 
Director, Health Eligibility Center, that the veteran is in 
a priority category eligible to be enrolled as set forth in 
§  17.36(c)(2). Upon determining that a veteran is not in a 
priority category eligible to be enrolled, the VA network or 
facility director, or the Deputy Under Secretary for Health 
for Operations and Management or Chief, Health 
Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
will inform the veteran that the veteran is ineligible to be 
enrolled. 
(5) Disenrollment. A veteran enrolled in the VA health care 
system under paragraph (d)(2) or (d)(4) of this section will 
be disenrolled only if: 
(i) The veteran submits to a VA medical center or the VA 
Health Eligibility Center, 1644 Tullie Circle, Atlanta, 
Georgia 30329, a signed document stating that the veteran no 
longer wishes to be enrolled; or 
(ii) A VA network or facility director, or the Deputy Under 
Secretary for Health for Operations and Management or Chief, 
Health Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
determines that the veteran is no longer in a priority 
category eligible to be enrolled, as set forth in 
§  17.36(c)(2); or 
(iii) A VA network or facility director, or the Deputy Under 
Secretary for Health for Operations and Management or Chief, 
Health Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
determines that the veteran has been enrolled based on 
inclusion in priority category 5 or priority category 7; 
determines that the veteran was sent by mail a VA Form 10-
10EZ; and determines that the veteran failed to return the 
completed form to the address on the return envelope within 
60 days from receipt of the form. VA Form 10-10EZ is set 
forth in paragraph (f) of this section. 
(6) Notification of enrollment status. Notice of a decision 
by a VA network or facility director, or the Deputy Under 
Secretary for Health for Operations and Management or Chief, 
Health Administration Service or equivalent official at a VA 
medical facility, or Director, Health Eligibility Center, 
regarding enrollment status will be provided to the affected 
veteran by letter and will contain the reasons for the 
decision. The letter will include an effective date for any 
changes and a statement regarding appeal rights. The 
decision will be based on all information available to the 
decisionmaker, including the information contained in VA 
Form 10-10EZ. 
(e) Catastrophically disabled. For purposes of this section, 
catastrophically disabled means to have a permanent severely 
disabling injury, disorder, or disease that compromises the 
ability to carry out the activities of daily living to such 
a degree that the individual requires personal or mechanical 
assistance to leave home or bed or requires constant 
supervision to avoid physical harm to self or others. This 
definition is met if an individual has been found by the 
Chief of Staff (or equivalent clinical official) at the VA 
facility where the individual was examined to have a 
permanent condition specified in paragraph (e)(1) of this 
section; to meet permanently one of the conditions specified 
in paragraph (e)(2) of this section by a clinical evaluation 
of the patient's medical records that documents that the 
patient previously met the permanent criteria and continues 
to meet such criteria (permanently) or would continue to 
meet such criteria (permanently) without the continuation of 
on-going treatment; or to meet permanently one of the 
conditions specified in paragraph (e)(2) of this section by 
a current medical examination that documents that the 
patient meets the permanent criteria and will continue to 
meet such criteria (permanently) or would continue to meet 
such criteria (permanently) without the continuation of on-
going treatment. 
(1) Quadriplegia and quadriparesis (ICD-9-CM Code 344.0x: 
344.00, 344.01, 344.02, 344.03, 344.04, 3.44.09), paraplegia 
(ICD-9-CM Code 344.1), blindness (ICD-9-CM Code 369.4), 
persistent vegetative state (ICD-9-CM Code 780.03), or a 
condition resulting from two of the following procedures 
(ICD-9-CM Code 84.x or associated V Codes when available or 
Current Procedural Terminology (CPT) Codes) provided the two 
procedures were not on the same limb: 
(i) Amputation through hand (ICD-9-CM Code 84.03 or V Code 
V49.63 or CPT Code 25927); 
(ii) Disarticulation of wrist (ICD-9-CM Code 84.04 or V Code 
V49.64 or CPT Code 25920); 
(iii) Amputation through forearm (ICD-9-CM Code 84.05 or V 
Code V49.65 or CPT Codes 25900, 25905); 
(iv) Disarticulation of forearm (ICD-9-CM Code 84.05 or V 
Code V49.66 or CPT Codes 25900, 25905); 
(v) Amputation or disarticulation through elbow. (ICD-9-CM 
Code 84.06 or V Code V49.66 or CPT 24999); 
(vi) Amputation through humerus (ICD-9-CM Code 84.07 or V 
Code V49.66 or CPT Codes 24900, 24920); 
(vii) Shoulder disarticulation (ICD-9-CM Code 84.08 or V 
Code V49.67 or CPT Code 23920); 
(viii) Forequarter amputation (ICD-9-CM Code 84.09 or CPT 
Code 23900); 
(ix) Lower limb amputation not otherwise specified (ICD-9-CM 
Code 84.10 or V Code V49.70 or CPT Codes 27880, 27882); 
(x) Amputation of great toe (ICD-9-CM Code 84.11 or V Code 
V49.71 or CPT Codes 28810, 28820); 
(xi) Amputation through foot (ICD-9-CM Code 84.12 or V Code 
V49.73 or CPT Codes 28800, 28805); 
(xii) Disarticulation of ankle (ICD-9-CM Code 84.13 or V 
Code V49.74 or CPT 27889); 
(xiii) Amputation through malleoli (ICD-9-CM Code 84.14 or V 
Code V49.75 or CPT Code 27888); 
(xiv) Other amputation below knee (ICD-9-CM Code 84.15 or V 
Code V49.75 or CPT Codes 27880, 27882); 
(xv) Disarticulation of knee (ICD-9-CM Code 84.16 or V Code 
V49.76 or CPT Code 27598); 
(xvi) Above knee amputation (ICD-9-CM Code 84.17 or V Code 
V49.76 or CPT Code 27598); 
(xvii) Disarticulation of hip (ICD-9-CM Code 84.18 or V Code 
V49.77 or CPT Code 27295); and 
(xviii) Hindquarter amputation (ICD-9-CM Code 84.19 or CPT 
Code 27290). 
(2)(i) Dependent in 3 or more Activities of Daily Living 
(eating, dressing, bathing, toileting, transferring, 
incontinence of bowel and/or bladder), with at least 3 of 
the dependencies being permanent with a rating of 1, using 
the Katz scale. 
(ii) A score of 10 or lower using the Folstein Mini-Mental 
State Examination. 
(iii) A score of 2 or lower on at least 4 of the 13 motor 
items using the Functional Independence Measure. 
(iv) A score of 30 or lower using the Global Assessment of 
Functioning. 

IV.  Analysis

The veteran applied for enrollment on February 4, 2003, and 
he is a nonservice-connected veteran with no other special 
eligibility attributes that might qualify him for an improved 
priority group enrollment.  He declined to provide financial 
information.  Therefore, the VAMC appropriately place him in 
Priority Group 8.

The Secretary determined that the VA does not have sufficient 
resources to provide the medical care benefits package to all 
veteran's seeking enrollment.  Therefore, a decision was made 
to suspend enrollment of Priority Group 8 veterans who 
applied on or after January 17, 2003.  See 68 Fed. Reg. 2669-
2673 (Jan. 17, 2003).  

The Board has considered the veteran's argument that the 
decision by the VA is invalid because it violates a contract 
made by the Federal Government at the time the veteran 
enlisted in service.  However, this argument has previously 
been considered and rejected by Federal Courts.  See Schism 
v. United States, 99-1402 (Nov. 18, 2002) (in which the 
United States Court of Appeals for the Federal Circuit held 
that certain military retirees are not entitled to free 
lifetime health care based on implied-in-fact contracts 
premised on promises made when they joined the service that 
they would receive free lifetime medical care for themselves 
and their dependents).  Accordingly, the Board concludes that 
the criteria for enrollment in, and access to, VA medical 
care benefits are not met.


ORDER

Entitlement to enrollment in, and access to, VA medical care 
benefits is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



